942 So.2d 918 (2006)
RAMS PHARMACY, INC. d/b/a Moreno Pharmacy, Appellant,
v.
AGENCY FOR HEALTH CARE ADMINISTRATION, Appellee.
No. 1D05-4893.
District Court of Appeal of Florida, First District.
October 18, 2006.
Katherine E. Giddings, William M. Furlow, and Todd D. Engelhardt, of Akerman Senterfitt, Tallahassee, for Appellant.
Garnett W. Chisenhall, Chief Appellate Counsel, Agency for Health Care Administration, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Colonnade Med. Ctr., Inc. v. State, Agency for Health Care Admin., 847 So.2d 540 (Fla. 4th DCA 2003).
WOLF, PADOVANO, and THOMAS, JJ., concur.